Citation Nr: 1547116	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy (BPH).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to an initial evaluation of greater than 40 percent disabling, for enuresis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas.

The Veteran testified at a March 2013 hearing held at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript is of record.

This case was previously before the Board in March 2014 when it was remanded for further development.  

A letter has been sent to the Veteran informing him that the Veterans Law Judge who conducted the hearing in March 2013 is no longer with the Board.  The Veteran declined a further hearing in this matter.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for psychophysiologic pain/depression, heart murmur, pain in bilateral leg muscles, pain in bilateral arm muscles, and lower back pain were raised by the record in a September 2015 VA Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for BPH and a kidney disorder.  The Veteran is in receipt of service connected benefits for enuresis.

Review of the claims file shows treatment records from the VA Community Based Outpatient Clinic (CBOC) in Las Cruces, New Mexico; CBOC in Alamogordo, New Mexico; VA Outpatient Clinic (VAOPC) in El Paso, Texas; VA North Texas Health Care System in Dallas, Texas; and the VA Medical Center (VAMC) in Houston Texas.  The claims file includes VA medical records from June 2009 to September 2012.  Review of the records indicates the Veteran established care with the VA at the VA North Texas Health Care System in Dallas, Texas in June 2009.  It appears that the Veteran received care at multiple facilities, but it is unclear whether the Veteran's complete treatment records are associated with the claims file, including the period from June 2009 to September 2012.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file.  Since the claims file is being returned it should be updated to include all VA treatment records regarding the Veteran compiled since June 2009.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Review of the Veteran's enlistment exam and discharge exam do not reflect any complaints or diagnoses of prostate of kidney problems.  Service treatment records show that the Veteran was honorably discharged due to a medical condition.  The medical condition was related to the Veteran having an uncontrollable bladder issue.

A service treatment record, dated December 1977, noted the Veteran complained of pain in the kidneys, stabbing pain in the side, pain in the chest, wetting of his bed, general malaise, and depression.  The Veteran was referred to a medical doctor, a urinalysis, and a chest X-ray.  Thereafter, the Veteran was diagnosed with enuresis as a result of frequent bed wetting and the doctor recommend discharge from the military.

A VA primary care note, dated June 2009, noted "abnormal creatinine: ? post renal sec to enlarged prostate, will treat the primary cause, renal USG ordered, check urine lytes, recheck CMP in 4 weeks."

A VA treatment record, dated July 2009, assessed the Veteran with renal failure.  The doctor was going to await the lab results and do a renal unltrasound.  

A VA treatment addendum, dated July 2009, noted that the Veteran's renal function had returned to normal.  The doctor noted that they would recheck in one month.

A VA primary care evaluation, dated September 2009, noted the Veteran's current problem list as benign prostatic hypertrophy, kidney function abnormal, and low back pain. 

At the VA hearing, conducted March 2013, the Veteran indicated that he has pain in his lower back and side.  If he stands on his feet too long the pain gets unbearable.  The Veteran stated the pain was from his kidneys.  

Pursuant to the prior remand, the Veteran was afforded a VA medical examination in May 2014, regarding the Veteran's kidney and prostate claims.  The examiner reviewed the VA claims file including VBMS and the VA medical records.  In regard to the Veteran's claim for a kidney disorder, the examiner noted that there is no kidney disorder or diagnosis at that time.  In regard to the Veteran's claim of a prostate disorder, the examaminer reported that the Veteran was currently diagnosed with BPH.  The symptoms can include nocturia, urge incontinence, and enuresis.  The examiner noted that it was difficult to determine if the reported enuresis is a continuation of the enuresis noted during the service in 1977, or a new manifestation of worsening BPH.  The examiner stated:

Veteran's prostatic hypertrophy/BPH did not have its clinical onset during service or related to an event or incident of service.  Per review of STR, there were no symptoms suggesting prostatic hyperplasia.  VA medical records first documented diagnosis is 2009.

The VA medical examiner impermissibly relied, at least in part, on a lack of recorded evidence of any in service treatment for the Veteran's prostate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner failed to discuss the etiology of the Veteran's BPH or whether it is due to enuresis, or the possible aggravation of the condition due to enuresis.  Additionally, the examiner noted that there was no kidney disorder or diagnosis at that time.  However, the Veteran was treated during service in December 1977, for a complaint of pain in the kidneys, stabbing pain in the side, pain in the chest, wetting of his bed, general malaise, and depression.  The diagnosis was enuresis, but it is unclear whether that diagnosis took into account the Veteran's kidney pain.  Additionally, VA treatment records from June, July, and September 2009, reflect renal/kidney issues.  Because the examiner's opinion relied on the lack of any in-service prostate disorder, failed to discuess the etiology of the Veteran's BPH, and did not consider the medical treatment history regarding the Veteran's kidney, the opinion is inadequate.  

The Board stated that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion from May 2014 is inadequate, the claims are remanded for a new medical opinion.

In an August 2014 rating decision, the Veteran was granted entitlement to service connection for enuresis and assigned an initial evaluation of 40 percent disabling, effective June 24, 2009.  A VA notification letter was sent to the Veteran in September 2014, regarding the August 2014 rating decision.  In a fax received by the RO in August 2015 the Veteran stated: "I am wearing and changing my absorbents more than 7 times per day.  In addition, the cost of purchasing the absorbents has increased due to my medical situation worsening."  Attached to the fax the Veteran filed a VA Form 21-526EX, Application for Disability Compensation and Related Compensation Benefits, that included service connected enuresis.  The Board accepts the Veteran's faxed statement and VA Form 21-526EX as a timely notice of disagreement with the initial evaluation for enuresis.  See 38 C.F.R. § 20.201 (2015).  However, to date, the RO has not issued the Veteran a statement of the case with respect to entitlement to an initial evaluation in excess of 40 percent, for enuresis.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran beginning in June 2009, from the CBOC in Las Cruces, New Mexico; CBOC in Alamogordo, New Mexico; VAOPC in El Paso, Texas; VA North Texas Health Care System in Dallas, Texas; and the VAMC in Houston Texas.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any benign prostate hypertrophy and/or kidney disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the benign prostate hypertrophy disorder had its clinical onset during service or otherwise is related to an event or incident of service.

b.  Whether benign prostate hypertrophy disorder is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by an acquired service connected enuresis disorder.

c.  Whether any kidney disorder found to be present is at least as likely as not (50 percent probability or greater), a separate and distinct disability from the Veteran's service connected enuresis disorder.

d.  Whether it is at least as likely as not (a 50 percent probability or greater), that any kidney disorder found to be present had its clinical onset during service or otherwise is related to an event or incident of service.

e.  Whether any kidney disorder found to be present is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by an acquired service connected enuresis disorder.

The examiner(s) should comment on the service treatment record from December 1977 and the kidney/renal notations in the VA treatment records.

The examiner(s) should comment upon prior examinations of record.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Issue an SOC with respect to the claims of entitlement to an initial evaluation in excess of 40 percent disabling for enuresis to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







